DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of claims 11-20 in the reply filed on 2/28/2022 is acknowledged.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 11 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu, Y. et al. (Towards Coding for Human and Machine Vision, Cited in the IDS).
	Regarding claim 11, Hu discloses a method comprising; determining whether a human agent or a computer agent will use decoded data, wherein the decoded data comprises at least one of; video data, audio data, image data, or neural features (e.g., abstract, fig. 1, section 3.3 indicating, if the data is used for some high-level machine vision tasks, e.g., when the tasks involve only a computer agent), based on a determination that the computer agent will use decoded data, decoding a first set of encoded data to produce first data and providing the first data for the computer agent (e.g., fig. 1, section 3.3), and  based on a determination that the human agent will use decoded data or a determination that the computer agent and the human agent will use decoded data, decoding a combination of the first set of encoded data and a second set of encoded data to produce second data and providing the second data for at least one of the human agent or the computer agent (e.g., abstract, fig. 1, for the human agent, image is reconstructed based on first and second set of data, sections 3.3,4.1); it is noted that, when the RGB data (i.e., the second set of encoded data) is used for decoding, the reconstructed image may still be used for visual tasks by both the human agent and the computer agent, as required by the second option of feature F6 (see subsection 3.3; “In additional to these human-perceptual criteria, we incorporate perceptual loss “19” to enhance the machine-perceptual quality of “IG”).
	Regarding claim 16, the limitations claimed are substantially similar to claim 11 above, and therefore the ground for rejecting claim 11 also applies here.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 12-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu, Y. et al. (Towards Coding for Human and Machine Vision, Cited in the IDS) in view of Habibian et al. (US 2020/0304802).
Regarding claim 12, Hu discloses the method of claim 11, including decoding of the first set of encoded data to produce the first data comprises; and further teaches using MPEG for compression and decompression of video data, as discussed in claim 11 above, also (e.g., page 2, first paragraph on the left side of Hu), and furthermore, inverse quantize and/or inverse DCT is implicit in the decoding process of the above reference using MPEG.
Hu is silent to explicitly indicate, lossless and/or lossy compression/decompression of the video data, as specifies in the claim.
However, examiner indicate that the lossy and/or lossless compression to compress or decompress the video/image data in the MPEG environment is very well-known and used in the conventional field of image/video processing using neural network, as evidenced by Habibian (e.g., figs. 4a-4b, abstract, paragraphs 0002,0005-0019,0079-0083,0113).
In view of the above, it is noted that both references are in the same field and directed to video/image processing using neural network, therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the video/image processing as taught by Hu, in accordance with the teaching of Habibian, by determining the amount, e.g., rate, of loss, loss function, to improve the image processing.
Regarding claim 13, Hu discloses the method of claim 11, wherein the decoding of the combination of the first set of encoded data and the second set of encoded data to produce the second data comprises; lossless decoding the second set of encoded data, inverse quantizing the lossless decoded second set of encoded data, inverse transforming the inverse quantized lossless decoded second set of encoded data (please see claim 12 above; note that IQ or IDCT is inherent features of MPEG compression), and compensating a combination of the inverse transformed inverse quantized lossless decoded second set of encoded data and machine-targeted features which are converted with a conversion neural network (e.g., neural network indicated in page 2, left column).
Regarding claim 14, the combination of Hu and Habibian teach determining a first rate-loss 
based, at least partially, on the first set of encoded data; transmitting the first data to one or more task neural networks and determining a respective task loss for the one or more task neural networks; determining a consumption loss based, at least partially, on the second set of encoded data; or determining a second rate loss based, at least | partially, on the second set of encoded data, or determining a second rate loss at least partially, on the second set of encoded data (e.g., it is noted that the claim language is set to an alternative form, and Habibian at least meet the first alternative as specifies in the claim, see figs. 4a-4b, paragraphs 0005-0019,0079-0083,0113).
 	Regarding claim 15, the method of claim 14, further comprising at least one of; causing training of at least one neural network used to encode the first set of encoded data based, at least partially, on the first rate loss; causing training of at least one neural network used to decode the first set of encoded data based, at least partially, on the first rate loss; causing training of the one or more task neural | networks based, at least partially, on the first rate loss; causing training of the at least one neural network used to encode the first set of encoded data based, at least partially, on the one or more task losses; causing training of the at least one neural network used to decode the first set of encoded data based, at least partially, on the one or more task losses; causing training of the one or more task neural networks based, at least partially, one the one or more task losses; causing training of at least one neural network used to encode the second set of encoded data based, at least partially, on the consumption loss; causing training of at least one neural network used to decode the second set of encoded data based, at least partially, on the consumption loss; causing training of the at least one neural network used to encode the second set of encoded data based, at least partially, on the second rate loss; or causing training of the at least one neural network used to decode the second set of encoded data based, at least partially, on the second rate loss (e.g., it is noted that the claim language is set to an alternative form, and Habibian meets some of the alternatives, please see; a trained probabilistic model for encoding/decoding as described in abstract, figs. 4a-4b, paragraphs 0006,0052,0069,0079-0080).
	Regarding claims 17-20, the limitations claimed are substantially similar to claims 12-15 above, and has been covered in the above claims 12-15.
Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can
normally be reached on M-F 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where
this application or proceeding is assigned is 571 -273-8300.
	Information regarding the status of an application may be obtained from the Patent Application 	
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482